Citation Nr: 0101913	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim seeking service connection 
for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
from July 1947 to July 1950.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Los Angeles Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for a low back 
disability was last denied by the Board in June 1963.  

2.  Evidence received since June 1963 is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim seeking service connection for a low back disability.  
38 U.S.C.A. § 5108(a) (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection was last denied by the 
Board in June 1963.  The evidence of record at that time 
included the service medical records, showing "treatment in 
June and July 1949 for lumbosacral strain sustained when the 
veteran attempted to lift a jeep frame.  The veteran was 
returned to duty following treatment with diathermy, bed rest 
and medication.  Records do not show further complaints with 
reference to the back and no pertinent defects were noted or 
claimed on examination for discharge."  Also of record in 
June 1963 were private medical records which reported that he 
underwent a spinal fusion in February 1953 after injuring his 
back at work in March 1952.  A congenital condition, 
described as spondylolysis of the pedicles of the fifth 
lumbar vertebra, was also noted prior to the February 1953 
lumbar spine surgery.  

At sometime prior to May 1976, the entire claims file, 
including all of the evidence described above, was lost.  A 
reconstructed file has been prepared and is currently of 
record; it includes the June 1963 Board decision which is 
administratively final.  38 U.S.C.A. § 7104(b) (West 1991) 
(formerly § 4004(b)).  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The above definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  The Federal Circuit Court commented 
that, under this standard, the new evidence must merely 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince [VA] to alter its 
rating decision."  Id. at 1363.  

The RO has denied the current attempt to reopen the claim 
seeking service connection for a low back disability on the 
grounds that no new and material evidence has been submitted.  
(See March 1999 statement of the case and supplements 
thereto.)  The Board cannot agree.  

Evidence received since the June 1963 Board decision includes 
private medical records and reports of VA examination of the 
appellant which indicate that additional lumbar spine surgery 
was performed in 1970 after he sustained a second work-
related low back injury in June 1965.  All of these medical 
records arguably "contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince [VA] to alter its rating decision."  Hodge, 155 F.3d 
at 1363.  

Multiple statements from the appellant reiterate his firm 
(and undoubtedly genuine) conviction that he injured his 
spine in service and that that injury led directly to his 
later lumbar surgeries.  Objective medical evidence 
documenting such "spinal injury" in service (as opposed to 
the episodes of lumbosacral muscle strain mentioned in the 
service medical records) has not been submitted.  However, a 
written statement by R. Bingham, M.D., dated in June 1977 but 
not received until July 1999, seems to provide some, 
tentative medical support for the appellant's contentions.  
The Board has no hesitation in recognizing this written 
medical statement as "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  It must be remembered that the threshold 
requirement of new and material evidence is intended to be a 
very low one.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
Thus, the Board concludes that new and material evidence has 
been submitted in support of the appellant's attempt to 
reopen his claim.  


ORDER

The claim seeking service connection for a low back 
disability is reopened.  To this extent, the appeal is 
granted.  


REMAND

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision on the 
reopened claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

Accordingly, the remaining issues on appeal are remanded for 
the following action:

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any other pertinent guidance that 
is subsequently provided.  

2.  The RO should next readjudicate the 
reopened claim seeking service connection 
for a low back disability.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 



